DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 8/15/2022, the following has occurred: Claims 21 and 34 have been amended. Claims 31 have been canceled; Claims 41 has been added.
Claims 21 – 30 and 32 – 41 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 30 and 32 – 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 21 – 40) which recite steps of 
receive a plurality of medical records for a plurality of patients from a plurality of sources;
generate entity dictionaries from public sources;
generate a belief network based on medical relationships based on correlating the entity dictionaries and the plurality of medical records;
receive normalized annotations of historical medical records;
weight the belief network using the normalized annotations;
determine a plurality of classifications for the plurality of medical records, wherein each classification includes a likelihood that the classification is correct for the corresponding medical record;
compare the plurality classifications and the corresponding plurality of likelihoods to a plurality of thresholds to determine whether or not to apply the corresponding classification to the corresponding medical record;
apply the plurality of classified medical records to the weighted belief network;
receive, from a user device associated with a first user, one or more queries from the first user;
generate responses to the one or more queries based on the classified medical records and the weighted belief network;
analyze one or more interactions of the first user with the responses to the one or more queries; and
adjust subsequent responses to the first user based on the analysis.
These steps of claims 21 – 30 and 32 – 41, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated in the Specification:
 [0005] The present invention relates generally to the ability to code medical documents based upon weighted belief networks. In particular, the systems and methods disclosed herein relate to the ability to apply acceptable Medicare or other insurance codes to assist in reimbursement and billing of medical services provided. Unlike manual coding, which is currently employed, the present systems provide more accurate, consistent, and rapid identification of actionable codes within a medical record.
[00100] The current medical documents are then parsed for entity information, which is compared to the weighted belief network, in order to determine the likelihood of any particular condition or code-able event being present (at 1112). In some embodiments, these code classifications are used to 'pre-classify' the medical records before being sent to a human operator in order to improve workflow throughput and efficiencies. In other circumstances, if the probabilities of the code are high enough, the medical record could even be coded without the need for any human intervention.
[00102] Applications may provide value to the healthcare organization and patients. For example, a quality optimization application may generate actionable care notifications based upon the analyzed records and the classifications. Population analyzers may be a flexible search and query tool that enables the generation of dashboards for risk assessment, performance, compliance, utilization disease registry, and referral management. A HCC optimizer may improve condition capture and risk assessment. It may also monitor coder quality and effort to improve revenue forecasting and reimbursements.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 22 -– 30, 32, 33, and 35 – 41, reciting particular aspects of how creating a belief network may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a computerized amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (recitation of classifying  amounts to insignificant application, see MPEP 2106.05(g))
Regarding classifying as extra-solution activity, the Examiner uses the Specification as a guide. 
[0086] Lastly, the code classifier 610 applies the weighted network to the clinical record to identify the medical condition (or any medical concept). This occurs by identifying any subjects within the triple database, and applies the probability model for the triple to determine if a condition is present.
[0089] In some embodiments, all potential codes and classifications may be annotated to the medical record for downstream review. In other situations, thresholds may be employed regarding likelihood of a condition in order to cause particular action. For example, in some situations, a potential code if less than 40% likely won't even be mentioned in the annotated record. Between 40-70% likelihood, the medical evidence may be routed to a human coder for review. Between 70-97%, the medical record may be automatically coded as having the condition, and the human coder may be provided the opportunity to approve, but not required to perform a full review of the records. And above 98%, for example, the system may be able to entirely avoid human review, and submit based upon the automated findings.
[0092] The activities involved in generating the dictionaries 622, generation of unweighted belief trees 704 and weighting the tree all occur in a training 720 process. Conversely, once the weighted belief tree 710 has been generated, the system can undergo classification processes 730, where the classifier utilizes the corpus of medical records 114 and applies the knowledge in the weighted belief network 710 to generate classified/coded documents 712.
Therefore, the classification is the output of the determined belief network in the same way that a report is the output of a determined table. The Specification does not disclose any classification functions.
Regarding the claimed querying:
[0084] In some embodiments, Web Ontology Language (OWL) is used to construct ontologies to represent concepts and relations associated with patients and their data as provided in the medical records. Categorical concepts are serialized as OWL classes and relationships as either object or data type properties where appropriate. In particular embodiments, OWL constructs are used to restrict instantiation of ontologies and Resource Description Framework (RDF) is used to instantiate them which become queryable through SPARQL (or similar query language) once loaded into a TripleStore ( or other database for retrieval of subject-predicate-object triples through semantic queries).
The query process is designed, from the Specification, to take a natural language query (semantic query) and convert this to one better performed by a computer.  This is not an extra solution activity but rather part of the abstract idea.
Further, the invention is claimed to be directed to a “computer device for coding medical records comprising …” Since the Query steps occur after the determination of the coding, it is understood that these query steps are extra-solution activity.  
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22 -– 30, 32, 33, and 35 – 41, additional limitations which amount to invoking computers as a tool to perform the abstract idea,).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 21 – 30 and 32 – 41; classifying medical records, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements used within the instant invention. 
The first is the Computer and it is described in paragraph 109 as:
[00109] The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform the methods of some embodiments. The required structure for a variety of these systems will appear from the description below. In addition, the techniques are not described with reference to any particular programming language, and various embodiments may, thus, be implemented using a variety of programming languages.
The second additional element is the (Bayesian) belief network and it is described as:
[0082] A belief tree creator 604 also utilizes the ontology information 622 to generate a belief tree network for comparing the medical records against. A belief network is a directed model of conditional dependence among a set of random variables, they are also known as Bayesian networks and are acyclic directed graphs which have as nodes random variables (Treatments, Procedures, Medications, Assessments, etc.) and relationships between them codify parent/child relationships.
[0083] A network weighter 606 utilizes feedback from medical experts, and statistical analysis of structured and unstructured data that has previously been coded in order to determine the probability (likelihood) that an association is true. Thus a belief network can be described by a directed acyclic graph where each node is labeled by a random variable, a domain for each variable, and a set of conditional probability distributions giving P(Xǀparents (X)) for each variable X. These resulting Bayesian networks are then used to probabilistically classify medical conditions based on evidence asserted in our patient model.
[0084] In some embodiments, Web Ontology Language (OWL) is used to construct ontologies to represent concepts and relations associated with patients and their data as provided in the medical records. Categorical concepts are serialized as OWL classes and relationships as either object or data type properties where appropriate. In particular embodiments, OWL constructs are used to restrict instantiation of ontologies and Resource Description Framework (RDF) is used to instantiate them which become queryable through SP ARQL (or similar query language) once loaded into a TripleStore (or other database for retrieval of subject-predicate-object triples through semantic queries).
The instant invention does not invent a belief network. Rather, the instant invention uses a belief network as a tool. 
Machine readable/ OCR
[0033] For example, in some embodiments the disclosed system is a flexible, highly-scalable big-data enterprise system that understands concepts, and associations and relationships between the concepts from unstructured text using machine learning and nlp (natural language processing) techniques. The system is completely language independent and domain independent as it extracts the concepts and relationships directly from its input text. Thus, the code generation using belief networks can be constructed and utilized across multilingual documents and can also be utilized across multiple domains (e.g.: Healthcare, Legal, etc.). In fact, even within the field of healthcare, the data does not all need to be medical in nature. The data can be of variety of types including administrative, workflow, process, inventory, lifestyle, technology, etc. As such, it is considered that any situation where big data analysis is desirable may be within the scope of this disclosure. Again, note that the discussion contained herein will primarily be centered on medical information for the sake of clarity and specialized examples.
[0079] The records are then subject to optical character recognition (OCR) in order to generate a machine readable dataset in the autofocus OCR engine 514. The machine readable records are then processed by a quality checking and error correction module 516 for de-duplication of records, and other error correction measures. The cleansed data is then processed by an indexing and meta-tagging module 518 to generate indexed and meta-tagged data. Indexing may include parsing the records and identifying concepts using natural language processing (NLP) techniques. The resulting data may be stored within an analytics layer 504 for downstream processes. As already touched upon, these downstream processes may include annotation, search and query, and additional analytics.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22 -– 30, 32, 33, and 35 – 41, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 23, 25, 34, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al., U.S. Pre-Grant Publication 2018/ 0018950 in view of Gokturk et al., U.S. Pre-Grant Publication 2006/ 0253491.
As per claim 21,
Szeto teaches a computer device for coding medical records comprising at least one processor in communication with at least one memory device, and further in communication with one or more user devices, wherein the at least one processor is programmed to:
receive a plurality of medical records for a plurality of patients from a plurality of sources (figure 1 and paragraph 82 private data including medical records – it should be emphasized that the Specification provides no definition of “medical records.”  If, as discussed in paragraph 36, medical records contain “medical information,” then an image of a person should be considered medical information.);
generate a belief network based on medical relationships based on correlating the entity dictionaries and the machine-readable plurality of medical records (paragraph 43 medical relationships, paragraph 67 – 69 machine learning including belief network using NLP of text, paragraph 66 creating modeling using machine learning –The Examiner notes that there are no previous references to “medical relationships.”  Paragraph 14 describes medical relationships as the public OWL or RDF.  However, there is nothing in the Specification that describes how these medical relationships are used.  Paragraph 82 describes belief networks and ontology information but not relationship);
weighting the belief network using the normalized annotations (paragraph 95 - The Specification does not disclose how the weights are created or how the weighing is done using the normalized annotations); and
determine a plurality of classifications for the machine-readable plurality of medical records (paragraph 81 – As with everything else, the Specification is strong on stating that actions exist but is weak on stating how those actions exist),
wherein each classification includes a likelihood that the classification is correct for the corresponding medical record (paragraph 79 and 80, similarity score);
compare the plurality classifications and the corresponding plurality of likelihoods to a threshold to determine whether or not to apply the corresponding classification to the corresponding medical record (paragraph 79 can be compared to a threshold value- It is  understood that for multivalued accuracies include a “width” or a normal-like distribution );
receive, from a user device associated with a first user, one or more queries from the first user (paragraph 63, query by a researcher);
generate responses to the one or more queries based on the classified medical records and the weighted belief network (paragraph 66 and 67 – it should be noted that he received query does not have to be related to the instant invention.  The limitation is just to receive a query and therefore this limitation may produce no results);
analyze one or more interactions of the first user with the responses to the one or more queries (paragraph 60, modeling by a researcher and 67 – 69 example); and
adjust subsequent responses to the first user based on the analysis (paragraph 69 an active model will be further updated).
Szeto does not explicitly teach the computer device:
convert the plurality of medical records into a machine-readable plurality of medical records;
generate entity dictionaries from public sources;
receiving normalized annotations of historical medical records;
compare the plurality classifications and the corresponding plurality of likelihoods to a plurality of thresholds to determine whether or not to apply the corresponding classification to the corresponding medical record
apply the plurality of classified medical records to the weighted belief;
However, Gokturk further teaches a computer device:
convert the plurality of medical records into a machine-readable plurality of medical records (paragraph 169 OCR and 187 spannable);
generate entity dictionaries from public sources (paragraphs 178 an 263 –The Examiner notes that the Specification does not disclose what is in the dictionary. Further, the Specification does not disclose how the dictionary is created.  It should also be noted that there is no claimed step of using the dictionary contents. Lastly, the Specification does not describe what makes a source “public” or not.);
receiving normalized annotations of historical medical records (paragraph 170 refined, and sent back to the OCR – It should be emphasized that historical records are never used within the claims.);
compare the plurality classifications and the corresponding plurality of likelihoods to a plurality of thresholds to determine whether or not to apply the corresponding classification to the corresponding medical record (paragraphs 103, 104, 170, 218, 219 – it should also be noted that this is prima facie obvious duplication)
apply the plurality of classified medical records to the weighted belief network  (paragraph 245 one implementation –The Specification does not show what is meant by “apply.”  Paragraph 92 includes, “Conversely, once the weighted belief tree 710 has been generated, the system can undergo classification processes 730, where the classifier utilizes the corpus of medical records 114 and applies the knowledge in the weighted belief network 710 to generate classified/coded documents 712.” Note here that this does not apply the classified medical records but applies the “knowledge.”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Szeto. One of ordinary skill in the art at the time of the invention would have added these features into Szeto with the motivation to enhance the performance of a search (Gokturk, paragraph 152).
As per claim 22, Szeto in view of Gokturk teaches the device of claim 21 as described above.
Szeto in view of Gokturk further teaches the device as described above in claim 21.
In addition, the label “healthcare provider” is a non-functional descriptor of a user.  Substituting the label “healthcare provider” with a label such as “human,” “person,” or “user” would not affect the outcome of the search.  Only the label changes. It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to change the label to “healthcare provider.” The process of changing labels was known and the results are predictable.
As per claim 23, Szeto in view of Gokturk teaches the device of claim 22 as described above.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to repeat the steps as described above.  See MPEP 2144.04.
As per claim 25, Szeto in view of Gokturk teaches the device of claim 21 as described above.
Szeto does not explicitly teach however, Gokturk further teaches the method wherein the belief network is a Bayesian network (paragraph 139).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Szeto for the reasons as described above.
As per claim 34,
Szeto in view of Gokturk teaches the system as described above in claim 21. 
As per claim 35, Szeto in view of Gokturk teaches the system of claim 34 as described above.
Szeto in view of Gokturk teaches the system as described above in claim 25.
As per claim 40, Szeto in view of Gokturk teaches the system of claim 34 as described above.
Szeto in view of Gokturk teaches the system as described above in claim 32.

Claims 24, 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al., U.S. Pre-Grant Publication 2018/ 0018950 in view of Gokturk et al., U.S. Pre-Grant Publication 2006/ 0253491, as applied to claims 21 above, and further in view of Chaudhri et al., U.S. Pre-Grant Publication 2012/ 0060216.
As per claim 24, Szeto in view of Gokturk teaches the device of claim 21 as described above.
Szeto in view of Gokturk do not explicitly teach however, Chaudhri further teaches the device programmed to adjust subsequent responses to the first user by reformatting the responses based on an order that the first user accessed information (paragraph 137 ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Szeto in view of Gokturk. One of ordinary skill in the art at the time of the invention would have added these features into Szeto in view of Gokturk with the motivation to manage and consolidate medical information (Chaudhri, paragraph 3).
As per claim 31, Szeto in view of Gokturk teaches the device of claim 21 as described above.
Szeto in view of Gokturk do not explicitly teach however, Chaudhri further teaches preprocessing the medical records (paragraph 47, reconcile and de-duplication module).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Szeto in view of Gokturk for the reasons as described above.
As per claim 32, Szeto in view of Gokturk, further in view of Chaudhri teaches the device of claim 31 as described above.
Szeto in view of Gokturk do not explicitly teach however, Chaudhri further teaches the device wherein the pre-processing includes deduplication of records (paragraph 47), indexing the records (paragraph 47), meta-tagging the records (paragraph 47), and annotating the records (paragraph 95).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Szeto in view of Gokturk for the reasons as described above.
As per claim 33, Szeto in view of Gokturk teaches the device of claim 21 as described above.
Szeto in view of Gokturk do not explicitly teach however, Chaudhri further teaches the device comprising outputting the classified medical records to at least one coder for review (paragraphs 45 and 164 presented to reviewer in a wiki-like manor).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Szeto in view of Gokturk for the reasons as described above.
Claims 26 – 28 and 36 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al., U.S. Pre-Grant Publication 2018/ 0018950 in view of Gokturk et al., U.S. Pre-Grant Publication 2006/ 0253491, as applied to claims 21 and 34 respectively above, and further in view of Tulupyev et al., “Directed Cycles in Bayesian Belief Networks.”
As per claim 26, Szeto in view of Chaudhri teaches the device of claim 25 as described above.
Szeto in view of Gokturk do not explicitly teach however, Tulupyev further teaches the method wherein the belief network is a cyclic directed graph with nodes of random variables and relationships between the nodes codify parent/child relationships (Section 7, On reverting edges in a cycle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Szeto in view of Gokturk. One of ordinary skill in the art at the time of the invention would have added these features into Szeto in view of Gokturk with the motivation to have simple way of explicating the probabilistic relationships an isolated directed cycle contains, give an algorithm (based on linear programming) of its consistency checking, and establish a lower bound of the complexity of this checking (Tulupyev, paragraph 3).
As per claim 27, Szeto in view of Gokturk, further in view of Tulupyev teaches the device of claim 26 as described above.
Szeto in view of Gokturk do not explicitly teach the method wherein the belief network has a domain for each random variable.
However, as explained within Brownlee, “A Gentle Introduction to Bayesian Belief Networks,” this limitation is inherent.
As per claim 28, Szeto in view of Gokturk, further in view of Tulupyev teaches the device of claim 27 as described above.
Szeto in view of Gokturk do not explicitly teach however, Tulupyev further teaches the method wherein the belief network includes a set of conditional probability distributions for each variable X given by: P(Xǀparents(X)) (Formula 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Szeto in view of Gokturk for the reasons as described above.
As per claim 36, Szeto in view of Gokturk teaches the system of claim 34  as described above.
Szeto in view of Gokturk, further in view of Tulupyev, teaches the system as described above in claim 26. 
As per claim 37, Szeto in view of Gokturk, further in view of Tulupyev teaches the system of claim 35 as described above.
Szeto in view of Gokturk, further in view of Tulupyev, teaches the system as described above in claim 27. 
As per claim 38, Szeto in view of Gokturk, further in view of Tulupyev teaches the system of claim 34 as described above.
Szeto in view of Gokturk, further in view of Tulupyev, teaches the system as described above in claim 28. 
Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al., U.S. Pre-Grant Publication 2018/ 0018950 in view of Gokturk et al., U.S. Pre-Grant Publication 2006/ 0253491, as applied to claims 21 and 34 respectively above, and further in view of Herzig et al., “Bayesian Reasoning over Models.”
As per claim 29, Szeto in view of Gokturk teaches the device of claim 21 as described above.
Szeto in view of Gokturk do not explicitly teach however, Herzig further teaches the device wherein the belief network is a triple data structure comprising a subject-predicate-object (page 74, figure 3 and first full paragraph on page 73).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Szeto in view of Chaudhri. One of ordinary skill in the art at the time of the invention would have added these features into Szeto in view of Chaudhri with
the motivation to encode the necessary knowledge in an appropriate pattern (Chaudhri, paragraph 3).
The elements are all known but not combined as claimed. The technical ability exists to combine the elements as claimed and the results of the combination are predictable. When combined, the elements perform the same function as they did separately.
As per claim 38, Szeto in view of Gokturk teaches the system of claim 34 as described above.
Szeto in view of Gokturk, further in view of Herzig, teaches the system as described above in claim 6. 
Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al., U.S. Pre-Grant Publication 2018/ 0018950 in view of Gokturk et al., U.S. Pre-Grant Publication 2006/ 0253491, as applied to claims 21 and 34 respectively above, and further in view of Tao et al., “A semantic-web oriented representation of the clinical element model for secondary use of electronic health records”
As per claim 30, Szeto in view of Gokturk teaches the device of claim 21 as described above.
Szeto in view of Gokturk do not explicitly teach however, Tao further teaches the device wherein the medical relationships used to generate the belief network is a Web Ontology Language (OWL) and Resource Description Framework (RDF) ontologies (Figure 1 and first paragraph on page 2 – It should be noted that RDF is a subset of OWL).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Szeto in view of Gokturk. One of ordinary skill in the art at the time of the invention would have added these features into Szeto in view of Gokturk with
the motivation to provide authoring, reasoning, and querying tools (Tao, Abstract).
The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
As per claim 39, Szeto in view of Gokturk teaches the system of claim 34 as described above.
Szeto in view of Gokturk, further in view of Tao, teaches the system as described above in claim 30. 
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.
35 U.S.C. § 101 Rejections
The Applicant states, “Moreover, Applicant respectfully submits that the pending claims are not drawn to any of the enumerated certain methods of organizing human activity, which are limited, again, as follows:” The Examiner reminds the Applicant that the invention is directed toward medical coding. The purpose of medical coding is insurance which is an enumerated process.
The Applicant states, “While the claims do describe medical data, the interactions in the claims are with the computer devices themselves.” True but not important. The question is not whether the computer is involved but is the computer more than just the step of applying the abstract idea to a computer with all the benefits of computer automation.   In the instant case, the computer is used as an automation tool.
The Applicant states, “recitations of the pending claims, when evaluated individually and in combination  …” The Applicant is entitled to his opinion.  The Specification provides no proof except to point toward an abstract idea applied to a computer.
The Applicant states, “Here, however, the pending claims are not drawn to, and do not supersede, any "basic tool of scientific and technological work," and do not reasonably fall within any of the enumerated certain methods of organizing human activity.” Emphasis included.  It is the Specification, Background, that describe the invention in terms of automation of human activities relating to insurance.
Step 2A, Prong 2
The Applicant states, “Here, the claims recite a specific improvement over the prior art in the fields of medical record analysis and categorization in accordance with the 2019 PEG.” The Specification provides no proof that this is so. The Applicant is entitled to his opinion.
The Applicant states, “For example, even if the Office characterizes the pending claims as generally drawn to a method of organizing human activity, the claims recite a large number of additional elements …” The Examiner disagrees with the characterization of additional elements.
Step 2B
The Applicant states, “Under the 2019 PEG, the claims at issue here are not "directed to" a judicial exception, and even if they were, for the sake of argument, the claim limitations, such as continuously monitoring locations of individuals to determine attendance at events. As such, the § 101 rejection should be withdrawn because the pending claims are significantly more than an abstract idea.” The Applicant’s arguments represent a series of boiler-plate text adapted to the instant invention. Event this conclusionary paragraph fails to specifically point out why the instant claims, in light of the Specification, are statutory.
35 U.S.C. § 103 Rejections
The Applicant states, “No combination of Szeto and Chaudhri describes or suggests a computer device …” Please see the new rejections above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pre-Grant Publication 2009/ 0106734 Risen et al, Teaches a dataset query tool to develop a model of the dataset and calculate a posterior probability of at least one of the attributes of the dataset
U.S. Pre-Grant Publication Aronowitz et al., Teaches biometric authentication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626